DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 – 6, 10 – 12, 14 – 17, 19 and 20 are pending in this Office Action.
Response to Amendments and Arguments
This correspondence is in response to After Final Consideration Program, AFCP 2.0 filed March 5, 2021.
Applicant’s amendment to the independent claims is being considered.
Applicant’s arguments filed March 5, 2021 with respect to claim rejections under Guarraci in view of Oracle Guide have been fully considered and are persuasive.  
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1, 3 – 6, 10 – 12, 14 – 17, 19 and 20 are allowed based on applicant overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Guarrach (USP 8,489,549 B2) which discloses receiving a request for forming a virtual file system that is associated with multiple storage devices. An instance of the virtual file system is built 
The prior art of record, Makkar (USP 8,484,259 B1) which discloses maintaining a distributed object store to store multiple data objects in a network storage system. A metadata subsystem in the network storage system is operated to store and retrieve metadata of multiple types. The latent metadata including data is gathered by an application from data associated with multiple data objects. The gathered data is subsequently stored as metadata relating to the multiple data objects. The discovered metadata including relational information is derived by the application from the data associated with multiple data objects. 
The prior art of record, Arbilla (7,844,582 B1) discloses the data and metadata linked with objects in file systems are extracted by processing content of file on its type to determine content specific entities and are stored in a repository as records linked to attributes e.g. owner identity of the object. The records linked with user identities are located to generate a report of information related to enterprise policies only for the user and objects linked to the records.  
The combination of the above-mentioned prior arts does not explicitly teach generating the object by accessing each in-memory node in a path of in-memory
nodes from a root in-memory node to an object in-memory node that corresponds to the object; and storing, in the object, attribute-value information based on each attribute-
in-memory node that corresponds to the object – as disclosed in independent claims 1, 8 and 12. 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 5, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162